FILED
                           NOT FOR PUBLICATION                              NOV 23 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


VICTOR HOUX,                                     No. 15-17094

              Plaintiff-Appellant,               D.C. No. 1:15-cv-00146-LJO-SAB

 v.
                                                 MEMORANDUM*
LUKE KOLL, Psych Tech Unit 8, CSH; et
al.,

              Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Lawrence J. O’Neill, Chief Judge, Presiding

                          Submitted November 16, 2016**

Before:      LEAVY, BERZON, and MURGUIA, Circuit Judges.

      California civil detainee Victor Houx appeals pro se from the district court’s

judgment dismissing his action alleging Fourth Amendment claims arising out of a

search of his person and his sleeping area. We have jurisdiction under 28 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo the district court’s dismissal under 28 U.S.C.

§ 1915(e)(2)(B)(ii). Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998)

(order). We affirm in part, reverse in part, and remand.

      Houx alleged that defendant Koll conducted an unclothed strip search

without cause. These allegations, liberally construed, were “sufficient to warrant

ordering [defendant Koll] to file an answer.” Wilhelm v. Rotman, 680 F.3d 1113,

1116 (9th Cir. 2012); see also Thompson v. Souza, 111 F.3d 694, 699-701 (9th Cir.

1997) (setting forth factors to evaluate whether a search is reasonable under the

Fourth Amendment claim); Michenfelder v. Sumner, 860 F.2d 328, 332 (9th Cir.

1988) (“[N]ot all strip search procedures will be reasonable; some could be

excessive, vindictive, harassing, or unrelated to any legitimate penological

interest.”). Accordingly, we reverse the judgement in part, and remand for further

proceedings on Houx’s Fourth Amendment claim against defendant Koll stemming

from his strip search.

      In his opening brief, Houx fails to address how the district court erred in

dismissing his claim relating to the search of his property and his claims against

defendants King and Lewright. Thus, Houx has waived his appeal of the dismissal

of those claims. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999) (“[O]n

appeal, arguments not raised by a party in its opening brief are deemed waived.”);


                                          2                                    15-17094
see also Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir. 1994) (“We will not

manufacture arguments for an appellant, and a bare assertion does not preserve a

claim . . . .”).

       Houx’s motion to take judicial notice, filed on January 25, 2016, is denied.

       AFFIRMED in part, REVERSED in part, and REMANDED.




                                          3                                   15-17094